United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2260
                        ___________________________

                                  Alex Anil George

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                               Benjamin M. Belmont

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                  ____________

                           Submitted: December 9, 2021
                            Filed: December 14, 2021
                                  [Unpublished]
                                 ____________

Before BENTON, KELLY, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Alex George appeals the district court’s1 dismissal of his pro se diversity
action. Having carefully reviewed the record, we find no basis for reversal. See

      1
       The Honorable John M. Gerrard, Chief Judge, United States District Court for
the District of Nebraska.
Wallace v. Wallace, 736 F.3d 764, 766-67 (8th Cir. 2013) (existence of subject matter
jurisdiction is reviewed de novo; federal suit is inextricably intertwined with state
domestic proceeding where effect of remedy in federal suit is to modify, nullify, or
predetermine ruling of state proceeding); Kahn v. Kahn, 21 F.3d 859, 861-62 (8th Cir.
1994) (when cause of action closely relates to but does not precisely fit into the
contours of an action for divorce, federal courts will generally abstain from exercising
jurisdiction). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-